                                          Case 4:18-cv-01762-KAW Document 31 Filed 04/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                         Case No. 18-cv-01762-KAW
                                         INC.,
                                   8
                                                        Plaintiff,                           ORDER REQUIRING JOINT STATUS
                                   9                                                         REPORT
                                                  v.
                                  10
                                         CAPITAL ADVANCE SOLUTIONS, LLC,
                                  11     et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On March 29, 2019, Plaintiff Abante Rooter and Plumbing Inc. and Defendant Charles

                                  15   Betta filed a joint status report, stating that the parties were currently engaging in informal

                                  16   settlement discussions. (Dkt. No. 30 at 3.) Accordingly, the Court ORDERS the parties to file a

                                  17   joint status report as to the status of settlement negotiations and whether a case management

                                  18   conference is needed within 45 days of the date of this order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 10, 2019
                                                                                              __________________________________
                                  21                                                          KANDIS A. WESTMORE
                                  22                                                          United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
